FILED
                            NOT FOR PUBLICATION                               NOV 24 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARIA RODRIGUEZ DE ZAMORA,                       No. 07-72817

             Petitioner,                         Agency No. A79-357-305

  v.

ERIC HOLDER, Attorney General,                   MEMORANDUM *


             Respondent.



                    On Petition for Review from Orders of the
                         Board of Immigration Appeals

                           Submitted November 2, 2010**
                             San Francisco, California

Before: KOZINSKI, Chief Judge, RYMER, Circuit Judge, and TRAGER, ***

District Judge.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable David G. Trager, Senior United States District Judge
for the Eastern District of New York, sitting by designation.
      Maria Rodriguez de Zamora petitions for review of the BIA's decision

affirming the IJ's removal order and denial of her application for adjustment of

status. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny her petition.

Given the parties' familiarity with the facts we do not recount them here.

      "Pure questions of law raised in a petition to review a decision of the BIA

are reviewed de novo." De Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.

2004). However, findings of fact are conclusive unless "any reasonable

adjudicator would be compelled to conclude to the contrary." 8 U.S.C. §

1252(b)(4)(B).

      The IJ and BIA did not credit petitioner's testimony regarding the alleged

coercion by a border patrol agent in 1997. The IJ and BIA stated that, due to

petitioner's "unclear testimony" and her failure to raise the issue of coercion in

2003 (when she instead said only that her aunt had told her to provide a false

name), they were unable to conclude that her statement was coerced. That

conclusion constitutes an express finding that petitioner's testimony regarding the

alleged coercion was not credible.

      Given that finding, the decisions below correctly concluded that petitioner

falsely represented herself to be a United States citizen and that she had done so for




                                           2
the purpose of obtaining a benefit under the INA. 8 U.S.C. §§ 1182(a)(6)(C)(ii),

1229a(c)(3)(A). As such, her petition is denied.

      PETITION FOR REVIEW DENIED.




                                         3
                                                                         FILED
Rodriguez de Zamora v. Holder Judge Rymer concurring                     NOV 24 2010
No. 07-72817                                                          MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

      I concur in the judgment. The BIA’s conclusion that her 2003 statements

rendered Rodriguez de Zamora removable is supported by substantial evidence.




                                       1